                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 CARLOS D. THOMAS,

              Petitioner,

                     v.                            CAUSE NO. 3:21-CV-23-MGG

 WARDEN,

              Respondent.

                                OPINION AND ORDER

      Carlos Thomas, a prisoner without a lawyer, filed an amended habeas corpus

petition challenging the disciplinary decision (MCF-20-8-134) at the Miami Correctional

Facility in which a disciplinary hearing officer (DHO) found him guilty of assaulting

staff in violation of Indiana Department of Correction Offense 117. Following a hearing

and an administrative appeal, he was sanctioned with a loss of one hundred eighty

days earned credit time and a demotion in credit class.

      Thomas argues that he is entitled to habeas relief because correctional staff did

not document or grant his evidentiary requests. “[T]he inmate facing disciplinary

proceedings should be allowed to call witnesses and present documentary evidence.”

Wolff v. McDonnell, 418 U.S. 539, 566 (1974). According to the screening report, Thomas

did not request any evidence. ECF 10-2. Though Thomas suggests that he made

requests that correctional staff did not document, he does not describe the requested

evidence, nor does he explain how such evidence would have affected the outcome of
his case. Therefore, the argument that Thomas was not allowed to present evidence is

not a basis for habeas relief.

       Thomas argues that he is entitled to habeas relief because the hearing officers

were not impartial decisionmakers because they necessarily had an interest in

supporting their colleagues and because they were not judicial officers. The Supreme

Court of the United States has held that correctional officers presiding over disciplinary

hearings are sufficiently impartial decisionmakers for purposes of due process. Wolff v.

McDonnell, 418 U.S. 539, 570–71 (1974). These officers are “entitled to a presumption of

honesty and integrity,” and “the constitutional standard for improper bias is high.”

Piggie v. Cotton, 342 F.3d 660, 666 (7th Cir. 2003). However, due process prohibits a

correctional officer who was personally and substantially involved in the underlying

incident from acting as a decisionmaker in the case. Id. The record contains no

indication that the hearing officers had any personal involvement in the underlying

charge and no indication of any other type of improper bias. As a result, the claim of

improper bias is not a basis for habeas relief.

       Because Thomas has not asserted a valid claim for habeas relief, the habeas

petition is denied. If Thomas wants to appeal this decision, he does not need a

certificate of appealability because he is challenging a prison disciplinary proceeding.

See Evans v. Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not

proceed in forma pauperis on appeal because the court finds pursuant to 28 U.S.C. §

1915(a)(3) that an appeal in this case could not be taken in good faith.

       For these reasons, the court:


                                              2
(1) DENIES the amended habeas corpus petition (ECF 3);

(2) DIRECTS the clerk to enter judgment and close this case; and

(3) DENIES Carlos D. Thomas leave to proceed in forma pauperis on appeal.

SO ORDERED this July 14, 2021.


                                               s/Michael G. Gotsch, Sr.
                                               Michael G. Gotsch, Sr.
                                               United States Magistrate Judge




                                    3
